Title: From John Adams to John Lowell, 14 September 1789
From: Adams, John
To: Lowell, John



Dear Sir
New York Septr. 14. 1789

I received your Letter of the 7th in due Season and have delayed my Answer, in hopes it might be more determinate. I have received also Letters from Governor Bowdoin and Mr Higginson on the same subject. The Contents of these letters appeared to me to be of such Importance, that I thought it my Duty to lay them before the President, as Information that ought to be possessed of; since which I have had more than one personal Conference with him on the subject.—What his decision will be I am not able to say. Applications and Recommendations and Representations are made to him from all Parties. Mr H. & Mr A. are not silent, any more than others who are more zealous for the new Govt.—The President examines and weighs with great attention and Care, and determines according to Principles which he has laid down for himself which in general are good & wholesome.
For my Part, I am so clearly convinced of the Necessity of an Unity in the Executive Authority of Government, and of the propriety of having all Appointments vested in one Breast, that I wish my Friends would excuse me from interfering on any Occasion. The Daily Labor, of my Attendance in Senate, is fatiguing, the delicacy of finding proper times to converse with the President, on appointments, renders it difficult, and after all, my information can be but partial, when his, is compleat.—Especially as I am to be made the Scape Goat, on whom all the sins of Unpopularity are to be laid.—My exertions for Lincoln, have torn open an hornets Nest at Boston, and my vote for the Presidents Power of Removal, according to the Constitution, has raised from Hell an host of political and  poetical Devils.—
I have waited on the President expressely in behalf of our Friend Jackson: He listenened attentively to all my Representations: but I found that other Characters were in contemplation, meritorious officers in the late Army and amiable Men, it must be confessed.
In all Events, my Friend, Suffer not these Things to affect your Spirits or your Happiness.—You may have cause to rejoice, that you have met a disappointment, if even that should happen.—Things are not enough Settled, to make any Place desireable.
at least this is still the opinion of, dear Sir / your old Friend and faithful humble / Sert
John Adams